Title: From James Madison to James Madison, Sr., 10 August 1796
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Augst. 10. 1796.
You will learn from Sam that we all continue much as when you left us. I was down at the Mill yesterday & found the work going on properly. It is of importance however that the abutment should be well secured before much rain comes; as it is found that a small swell in the river will accumulate at the dam so as to overflow it; and as the dam is rather higher than the Bank of the river, the water in that case will be very troublesome to the unfinished work. Frailey had not returned, but several hands, Garten & others, had joined the force working on the Mill. Melton had the good fortune to have all his hay stacked the evening before the rain set in. The fall of water since the 6th. has been 1 6/8 inches. We have heard nothing from my sister Madison more than that she had proceeded from Mr. Macon’s for Norfolk. This account was brought by Col. Barbour returned from Richmond. I send a bundle of the last Northern papers. Dolly unites in best affections to my mother & yourself. If we should be able to pay you a visit it will be in the course of the next week. Yr. affe. son
Js. Madison Jr.
Mr. Howard has been here, and examined the Clock without perceiving any thing amiss. On making her strike she struck truly; & has continued to do so ever since. So that it is probable the cause lay in the position of the pallet which happened to be rectified by his moving it.
